DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
3.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the argument that there is no motivation to combine Summerour and Eda is not persuasive.  Since Summerour is concerned with removing adhesives and since Eda teaches swelling the adhesive by applying remover, which includes specifically phenethyl alcohol, thus enhancing removal of the adhesive, it would have been obvious to add the phenethyl alcohol to the Summerour’s adhesive cleaning solvent in order to enhance removal of the adhesive.
4.	Applicant’s argument that Summerour addresses hot melt glue and Eda addresses removal of photocurable adhesives and that there is no disclosure to support assertion that a skilled practitioner would ignore the difference between these two is not persuasive.  Eda’s discussion of photocurable adhesive is merely an example of adhesive that is recited in the reference.  Eda also states the use of various adhesives in its invention that are used which also 
5.	The argument that the methods of both Eda and Summerour are not compatible because of the different objects being treated is not persuasive.  The combination relied upon the examiner is simply modifying Summerour’s composition by adding a component from Eda.  The examiner is not relying upon processing steps or the object treated upon in Eda. 
6.	The argument that Summerour involves manual blotting of adhesive residue with heat and solvent used sparingly whereas Eda requires immersion of substrate in tank of aqueous aromatic alcohol cleaning liquid and application of ultrasonic energy and that Eda teaches several additional steps is not persuasive.  The examiner is not relying upon Eda’s cleaning steps but solely on its cleaning solvent which can also be used to remove the same adhesive in view of Ando. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
7.	The argument that a skilled practitioner would not use a solvent to be removed with a second solvent if the first is already effective is not persuasive.  The rejection by the examiner does not recite using a second solvent for removing the first or using a second solvent after the first.  It indicates modifying the only solvent composition being used in Summerour to also include arylkyl alcohol of Eda in order to improve the swelling ability of the adhesive in Summerour.  
8.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
9.	The argument directed to Ando reference is not persuasive.  The examiner solely relied upon Ando to suggest the release and removal of the thermoplastic adhesive not the thermosetting adhesive, which undergoes swelling.  It was relied upon to emphasize the point made in the Ando reference that the arylalkyl alcohol solution can be used to release the thermoplastic adhesive.  
10.	The argument that the combination of prior art fails to teach the newly added claims directed to weight percentages of arylkyl alcohol is not persuasive.  Eda teaches wherein the adhesive remover comprises at least 50 wt% of the arylalkyl alcohol (para 0113 of Eda; 50 mass percent reads on at least 50wt%) but fails to teach wherein the adhesive remover comprises at least 60 wt% of the arylalkyl alcohol.  However, since Eda teaches arylalkyl alcohol has high capability of swelling adhesive components (para 0111), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the weight percentage of arylalkyl alcohol to at least 60 wt% in order to enhance capability or adhesive swelling.     
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1, 5-6, 8, 10-11, 13, 21 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over [Summerour et al; Smithsonian article] and further in view of Eda et al. (PG Pub U.S 2013/0298941), Ando et al. [WO2016181922: See PG U.S 2018/0141090 for English Translation], Figueroa et al. (PG Pub U.S 2017/0246834) and Gaddis et al. (PG Pub U.S 2013/0029078).
15.	Regarding claim 1, Summerour teaches a method of removing thermoplastic adhesive on fabric [Modern Accretion section under Men’s Northern Traditional Powwow Outfit – Beaded Cuff Column], the method comprising: providing fabric that includes thermoplastic adhesive [Object and Modern Accretion Section under Men’s Northern Traditional Powwow Outfit – Beaded Cuff Column]; contacting the thermoplastic adhesive with adhesive remover that comprises aromatic solvent [Treatment section under Men’s Northern Traditional Powwow Outfit – Beaded Cuff Column and bottom right picture in the Column]; and dissolving the thermoplastic adhesive [Treatment section under Men’s Northern Traditional Powwow Outfit – Beaded Cuff Column and last two pictures at bottom of the Column].
16.	Although Summerour teaches the solvent being toluene [reads on being aromatic], it fails to specifically teach wherein the aromatic solvent comprises arylalkyl alcohols. However, Eda also teaches thermoplastic adhesives (para 0054; hot melt) and an adhesive cleaning solvent which is phenethyl alcohol [reads on arylalkyl alcohol] [para 0111] in order to provide a 
17.	In addition, although the present combination of Summerour and Eda teaches that arylalkyl alcohol such as benzyl alcohol has high swelling capability of adhesive components (para 0111 of Eda), it fails to specifically teach arylalkyl alcohol can be used to swell specifically thermoplastic adhesive.  However, Ando teaches a composition having at least one of benzyl alcohol and phenethyl alcohol [reads on alkyl alcohol] (para 0034 and claim 3) wherein it is known to be used for swelling and releasing a thermosetting coating film from a thermoplastic resin (para 0073-0074) in order to reduce the adhesive strength (para 0074).  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Summerour and Eda to use phenethyl alcohol as the arylalkyl alcohol in the thermoplastic adhesive remover composition of Summerour in order to enhance the removal by reducing the adhesive strength of the thermoplastic adhesive and to swell the thermoplastic adhesive.   
18.	Although the present combination of Summerour, Eda, and Ando teaches attaching decorative elements on fabric by stitching technique [Summerour: Object section of Men’s Northern Traditional Powwow Outfit – Beaded Cuff Column], the present combination of Summerour, Eda, and Ando fails to specifically teach that the decorative elements are adhesively bonded on the fabric.  However, Figueroa teaches that it is known to attach 
19.	Although the present combination of Summerour, Eda, Ando, and Figueroa teaches the step of contacting the thermoplastic adhesive with the adhesive remover and dissolving the adhesive to remove the adhesive, it fails to teach contacting the bonded decorative elements with the adhesive remover and removing the decorative element.  However, Gaddis teaches that it is known to remove the decorative element from the fabric by contacting decorative element with liquid (para 0070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of the present combination of Summerour, Eda, Ando, and Figueroa to apply the adhesive remover also to the decorative element as suggested by Gaddis in order to remove the decorative element from the fabric. 
19.	Regarding claim 5, regarding the limitation “wherein the step of dissolving the adhesive is such that is it completely removes the adhesive and is not visible to the unaided eye,” the process steps taught by the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis are similar to those instantly claimed.  Therefore, it is reasonably expected by one of ordinary skill in the art that the end result is the same as the claimed limitation.
20.	Regarding claim 6, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches wherein the step of contacting is by brushing [Summerour: Treatment section under Men’s Northern Traditional Powwow Outfit – Beaded Cuff Column: cotton swab using rolling action reads on brushing and spot treating.
21.	Regarding claim 8, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis fails to explicitly teach wherein the step of contacting is at room temperature.  However, 
22.	Regarding claim 10, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches wherein the aromatic arylalkyl alcohol comprises a phenyl alkyl alcohol (para 0111 of Eda).
23.	Regarding claim 11, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches wherein the phenylalkyl alcohol is a phenylethyl alcohol (para 0111 of Eda).
24.	Regarding claim 13, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches the adhesive cleaning remover consist essentially of arylalkyl alcohol (para 0111 of Eda). 
25.	Regarding claim 16, although the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches the decorative elements being beads, it fails to specifically teach wherein the decorative elements comprise one or more of jewels, rhinestones, and gems.  However, it well known to one of ordinary skill in the art before the effective filing date of the claimed invention to use decorative elements other than beads such  as jewels, rhinestones, or gems in order to decorate the clothing as desired. 
26.	Regarding claim 34, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches wherein the adhesive remover comprises at least 50 wt% of the arylalkyl alcohol (para 0113 of Eda; 50 mass percent reads on at least 50wt%).
27.	Regarding claim 35, the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches wherein the adhesive remover comprises at least 50 wt% of the arylalkyl alcohol (para 0113 of Eda; 50 mass percent reads on at least 50wt%) but fails to teach wherein the adhesive remover comprises at least 60 wt% of the arylalkyl alcohol.  However, since Eda teaches arylalkyl alcohol has high capability of swelling adhesive components (para 0111), it .    
28.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over [Summerour et al; Smithsonian article], Eda et al. (PG Pub U.S 2013/0298941), Ando et al. [WO2016181922: See PG U.S 2018/0141090 for English Translation], Figueroa et al. (PG Pub U.S 2017/0246834) and Gaddis et al. (PG Pub U.S 2013/0029078) and further in view of Lin (PG Pub U.S 2012/0009665). 
29.	Regarding claim 14, although the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches thermoplastic adhesive (conclusion of Summerour), it fails to teach wherein the thermoplastic adhesive is selected from polymeric adhesive comprising: ethylene-vinyl acetate copolymer resin, modified ethylene acetate vinyl copolymer resin, polyethylene, polypropylene, polyamide, polyester, polyvinyl chloride or derivatives thereof, or mixtures thereof. 
30.	However, Lin teaches that it is known for thermoplastic adhesive to comprise polyamide (claim 14) in order to achieve the predicable result of adhering. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the thermoplastic adhesive of the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis to comprise polyamide as taught by Lin in order to achieve the predictable result of adhering. 
31.	Regarding claim 15, although the present combination of Summerour, Eda, Ando, Figueroa, and Gaddis teaches thermoplastic adhesive, it fails to teach wherein the thermoplastic adhesive comprises polyvinyl alcohol resin. However, Lin teaches that it is known for thermoplastic adhesive to comprise polyvinyl alcohol resin (claim 14) in order to achieve the predicable result of adhering. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the thermoplastic adhesive of 

Conclusion
32.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714